Citation Nr: 0941511	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-14 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel







INTRODUCTION

The Veteran had active military service from July 1952 to 
October 1973, with service in Vietnam from October 1966 to 
February 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 2003, October 
2003, and June 2004 by the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.  In 
pertinent part of the July 2003 decision, the RO denied 
service connection for PTSD and in pertinent part of the 
October 2003 and June 2004 rating actions the RO continued 
the denial of service connection. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is not shown to have engaged in combat with 
the enemy.  

3.  There is no credible supporting evidence that a claimed 
in-service stressor occurred; any recorded diagnosis of PTSD 
or other psychiatric disorder (including dysthymia) is not 
based on a stressor event corroborated by independent and 
credible supporting evidence.   

4.  A psychiatric disorder other than PTSD (such as 
dysthymia) was not shown during service or until years after 
service, and any such disorder has not been related to any 
verified aspect of the veteran's period of service.





CONCLUSION OF LAW

The Veteran does not have a psychiatric disorder, to include 
PTSD, that is due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
a February 2004 correspondence. This letter detailed to 
elements of a service connection claim, described the 
evidence and information necessary to substantiate the claim, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for service connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, the RO did not inform the Veteran of 
disability rates and effective dates; however, the Board 
finds that the Veteran is not prejudiced since service 
connection is hereinbelow not granted and therefore, 
disability rating and effective dates will not be assigned. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the single issue decided here, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran a VA 
examination in June 2003.  

The Veteran's representative stated in a July 2009 Informal 
Hearing Presentation that the Board should remand for further 
development, specifically to obtain records from Center for 
Unit Records Research (CURR) for the period of October 1966 
to December 1966.  The Board has considered this approach, 
however, upon review of the record it appears that CURR has 
been contacted and that the file already contains the 
information that they could provide pertinent to the 
Veteran's claim.  The Board finds that a remand is not 
warranted since the RO has contacted and received information 
from CURR numerous times throughout the pendency of the 
appeal and has received History reports of the Veteran's 
Battalion, 229th Aviation Battalion.  Remands that would only 
result in imposing additional burdens on VA, with no benefit 
flowing to the claimant, are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  No further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a  
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

After a careful review of the Veteran's claims file the Board 
finds that the Veteran has a current diagnosis of PTSD and 
dysthymia.  At the Veteran's June 2003 VA examination the VA 
examiner diagnosed the Veteran with dysthymia and PTSD and 
stated that both diagnoses are interrelated and seem as 
likely as not to be related to traumas that the Veteran 
experienced while in military combat areas.  Despite these 
diagnoses, the Board points out that any diagnosis of PTSD 
must be supported by a verified stressor that happened during 
service.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

Here, as discussed below, the Veteran did not engage in 
combat.  The Veteran did not receive any award or decoration 
specifically denoting combat participation and the record 
does not otherwise contain evidence that he engaged in combat 
with the enemy.  The term "engaged in combat with the enemy" 
requires that the Veteran have taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  The 
Veteran's military occupational specialties (MOS) (cook and 
mess steward) were of a non-combat nature.  

Where the Veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997). 


The Veteran appears to have reported four different stressor 
events.   The Veteran stated that his first stressor was the 
death of his friend who was killed in action on November 10, 
1968.  His second reported stressor occurred as a result of 
his duties of flying from landing zones to base camps and his 
helicopter was fired at about 3 times but was never hit.  He 
also stated that he was hit with shrapnel while stationed in 
Vietnam.  His fourth stressor occurred when he was stationed 
with the 229th Aviation Battalion near An Khe in South 
Vietnam from October 1966 to December 1966, when his unit 
reportedly came under mortar attack.  Unfortunately, not one 
of the Veteran's claimed stressor events has been verified.  

The RO submitted the accounts of the Veteran's inservice 
stressor events to CURR for verification.  The response noted 
that the Veteran's friend, Sgt. R.J. Jensen, died as a result 
of a non-hostile accident of self destruction, electrocution 
while in the shower, on November 10, 1968.  Sgt. R.J. Jensen 
was assigned to an element of the 1st Cavalry Division, the 
same higher headquarters as the Veteran; however, no evidence 
has been submitted that verified the Veteran was there when 
Sgt. R.J. Jensen died by electrocution.  In fact, records on 
file indicate that the Veteran left Vietnam in February 1967, 
and was not in Vietnam on November 10, 1968.  

With regard to the Veteran's report of having been hit in the 
head by a shrapnel, and being treated by a fellow soldier 
until the bleeding stopped in a couple of hours, there is no 
evidence in his service treatment records or records of post 
service treatment to support a finding that he was injured by 
shrapnel or had any shrapnel wounds during service. 

As to the Veteran's assertion that he was onboard helicopters 
taking food to combat zones when his airship was fired upon, 
the file contains no documents that can verify such an event.  
It is clear that the Veteran worked in the food 
preparation/delivery area, and that the Veteran's unit 
involved the use of airships.  Records on file, however, make 
it highly unlikely that the Veteran would have been onboard 
any such airship delivering food to the combat zone.  
Specifically, the Board notes that the Veteran had a long 
medical history of medical treatment for a duodenal ulcer 
prior to being sent to Vietnam.  A May 1966 physical profile 
record indicated that the Veteran was medically qualified for 
duty, with the following restrictions:  "No assignment to 
units requiring continued consumption of combat rations" and 
"No assignment to isolated areas where definitive medical 
care is not available."  These records are against a finding 
that the Veteran was placed on airships en route to combat 
bases during the brief period (October 28, 1966 to December 
8, 1966) during his Vietnam service that he was not in a 
hospital.  

In a March 2004 letter, CURR stated that it was certified 
that Camp Radcliff, at An Khe, was the documented main base 
area location of 229th Aviation Battalion. According to the 
History of the 229th Aviation Battalion from January 1, 1966 
to December 31, 1966 that on December 27, 1966 Landing Zone 
Bird was overrun by 500 -700 enemy troops and one 229th 
member was killed and another captured before the perimeter 
was restored to its original configuration.  The Board finds 
that there was an attack on Landing Zone Bird in December 
1966, (as the Veteran has asserted); however, a careful 
review of the Veteran's service treatment records does not 
support a finding that he was anywhere near this location at 
that time.  The records show that on December 9, 1966 the 
Veteran was admitted to the medical ward for a diagnosed 
duodenal ulcer and that from December 16, 1966 to February 3, 
1967 the Veteran was a patient at the 7th Field Hospital.  
The Veteran's service personnel record of assignments shows 
that he was a patient at the 7th Field Hospital beginning on 
December 27, 1966, and could not have been at Landing Zone 
Bird when it was overrun.  In short, the records show that 
the Veteran was assigned to a unit in Vietnam on October 28, 
1966, that he was admitted to a hospital for most of the 
period beginning December 1966 through February 1967, and 
that he out of Vietnam, and stationed in the islands below 
Japan by February 22, 1967.  CURR was unable to document an 
attack at Camp Radcliff or An Khe, while the Veteran was at 
such locations during his brief Vietnam tour.

The Board notes that detailed corroboration of physical 
proximity to, or firsthand knowledge of, the alleged 
stressors is not required in order to establish that the 
stressors actually occurred.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  In this case, however, the Board finds that 
Pentecost does not apply since the evidence shows that the 
Veteran was not with the 229th Aviation Battalion at the time 
of the December 27, 1966 attack but instead was hospitalized 
for his duodenal ulcer.  See record of assignments.

In addition, the Veteran has not submitted any other 
competent evidence-such as statements from former service 
comrades-to support his assertions or otherwise to verify 
any claimed in-service event or incident.  Without such 
support and given the absence of independent corroboration of 
the service events identified by the Veteran, the Board finds 
that there is no evidence on file that can verify the 
Veteran's reported stressor events.  For lack of a verified 
stressor event during service, the Veteran's claim for 
service connection for a psychiatric disorder related to 
Vietnam service must be denied. 

The Court recently held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In 
Clemons, the Board denied a claim for service connection for 
PTSD where the Veteran specifically requested service 
connection for PTSD, but the medical record also included 
diagnoses of an anxiety disorder and a schizoid disorder.  
The Board narrowly construed the claim and denied upon the 
absence of a current diagnosis.  The Court, in vacating the 
Board's decision, pointed out that a claimant cannot be held 
to a "hypothesized diagnosis - one he is incompetent to 
render" when determining what his actual claim may be.  The 
Court further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.

Therefore, in compliance with Clemons the Board has careful 
reviewed the medical evidence to see if the Veteran has any 
psychiatric disorder other than PTSD that is related to 
service.   As noted above the Veteran has a diagnosis of 
dysthymia (which a VA examiner cannot separate from PTSD), 
which a June 2003 examiner related to the reported inservice 
stressor events.  As noted above those stressors can not be 
verified.  Therefore, the Board finds that the diagnosis of 
dysthymia, linked to service based only on the on the 
unverified stressor events, cannot be sustained.  

In short, a psychiatric disorder, whether it be PTSD or 
dysthymia, was not shown in service or for decades after 
separation from service.  Furthermore, any diagnosis of PTSD 
or dysthymia has not been related to service - except as to 
unverified stressful events reported by the Veteran.  As 
these events are not verified, there is no other link between 
a diagnosed psychiatric disorder and the Veteran's period of 
service.  Absent a link, or the showing of ongoing treatment 
since service, the claim for service connection for a 
psychiatric disorder, diagnosed as PTSD or dysthymia, must be 
denied. 

In summary, the record does not show that the Veteran engaged 
in combat with the enemy and there is no credible supporting 
evidence of a stressor event in service.  While the Veteran 
has been diagnosed with psychiatric disorders (PTSD and 
dysthymia) related to reported events that took place during 
the Veteran's brief period in Vietnam, those stressor events 
are not verified and cannot support the diagnoses.  The 
preponderance of the evidence is against the Veteran's claim. 
Accordingly, the benefit of the doubt doctrine does not apply 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).   



ORDER

Service connection for a psychiatric disorder, to include 
PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


